DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
On pages 1-2 of the remarks, Applicant argues that the prior art of Wilhelm does not disclose or suggest feature (E). Applicant argues that Wilhelm discloses using a nozzle that sprays symmetrically in a rectangular shape and just twisting the nozzle. However, this is mere rotation and “rotating upward” is neither disclosed or suggested in Wilhelm. Applicant also argues that Wilehlm differs from the idea of rotating upward from a point where water is sprayed in one direction from a point where it hits, as described in the present application. Lastly, Applicant argues that there is no common technical problem to be solved between Yumoto and Chimoto, so one of ordinary skill in the rt would not have been motivated or had any reason to modify Yumoto and Chimoto with Wilhelm.
The Examiner finds this argument unpersuasive. Applicant’s specification describes that “the major axis of the spray range 46-2 of the cooling water W on the slab surface 41 is rotated upward around the axis line 310 at a rotation angle β from a state in which the axis line 310 is parallel to the perpendicular line to the slab surface 41” (see [0062]). In terms of the current claim language, this is identical to rotating or twisting the nozzle upward around the axis 310 so that the right side moves at angle β from LA to LA-1 (see Applicant’s Figure 5A). Similarly, in Wilhelm, the major axis of the spray range of the cooling water on the slab surface is rotated or twisted upward around an axis line that is perpendicular to the slab surface from the spray nozzle (see Fig. 3 and 7:32-59). Applicant’s argument regarding Wilhelm differing from the idea of rotating upward from a point where water is sprayed in one direction from a point where it hits is not commensurate with the scope of the current claim language. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With regard to the combination of Yumoto and Chimoto with Wilhelm, it appears Applicant is arguing that the Examiner utilized improper hindsight with the combination of the prior art. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735